DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Applicants’ amendment and response of 23 November 2021 have been entered.	Claims 3, 5, 6, 8-15, 17-24, 27-31, 34-36, 40-95, 97-105, 107-110, 112-117, and 119-121 have been canceled. Claims 1, 2, 4, 7, 16, 25, 26, 32, 33, 37-39, 96, 106, 111,
and 118 are pending. Claim 111 is withdrawn. 
Claims 1, 2, 4, 7, 16, 25, 26, 32, 33, 37-39, 96, 106, and 118 are being examined on the merits.
	The Election/Restriction requirement remains in effect.
	The objection to the claims is withdrawn in light of the amendment filed 23 November 2021.
	The rejection of claims 1, 2, 4, 7, 16, 25, 26, 32, 33, 37, 38, 45, 82, 88, 96, 106, and 118 under 35 U.S.C. 112(a) for written description is withdrawn in light of the amendment filed 23 November 2021.
	The rejection of claims 4, 26, 37, 39, 88, 89, 96, and 106 under 35 U.S.C. 112(b) is withdrawn in light of the amendment filed 23 November 2021.
	The rejections under 35 U.S.C. 103 are withdrawn in light of the amendment filed 23 November 2021.


Election/Restrictions
Applicant’s election of Group I and C12G2/SEQ ID NO: 1 in the reply filed on 22 February 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 111 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 22 February 2021.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1. Claims 1, 2, 4, 7, 16, 25, 26, 38, 39, 96, 106, and 118 are rejected under 35 U.S.C. 103 as being unpatentable over Rajaiah et al. (US 2002/0176827 A1, published 28 November 2002, hereafter referred to as ‘827), Eckert et al. (US 2014/0349917 A1, published 27 November 2014, hereafter referred to as ‘917), and Chen T (USP 7,128,899 B2, published 31 October 2006, hereafter referred to as ‘899).
The ‘827 art discloses a dental strip (see e.g. Figure 1, [0007]-[0008]) containing an orally compatible backing layer (see e.g. Figures 1-2, [0035]) and a delivery layer 
The difference between ‘827 and the claimed invention is that ‘827 does not disclose an antimicrobial peptide capable of binding and killing S. mutans as part of the delivery layer, nor the specific polymer layer as claimed.
The ‘917 art teaches a dental strip (see e.g. [0073], [0099], and [0379]) comprising a polymer and a targeted antimicrobial peptide capable of binding to and killing S. mutans (see e.g. [0070], [0393], and [0444]). The ‘917 application specifically highlights the formulation as containing the peptide C16G2 STAMP, with a sequence TFFRLFNRSFTQALGKGGGKNLRIIRKGIHIIKKY (see e.g. [0021].
The ‘899 patent teaches that polyvinylpyrrolidone serves as an effective thickening agent for a dental composition while avoiding etching of enamel and removal of calcium from enamel, while allowing it to adhere to teeth (see e.g. Col. 8 lines 1-22). The PVP is taught to be useful at 5%-40% by weight (see e.g. Col.8 lines 5-7). Given a 1 g or less limit to the second delivery layer as in ‘827, this is 5 mg to 400 mg of PVP.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the dental strip of ‘827 containing a backing layer and delivery layer comprising a polymer could be combined with the dental strips of ‘917 and used to deliver the C16G2 STAMP peptide to specifically bind to and kill S. mutans. From the teachings of ‘899 it would have been obvious to use PVP as the polymer for prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
With respect to claim 2, the ‘827 art sets forth that the second layer composition can be applied in a continuous layer on the strip (see e.g. [0099]).
With respect to claim 4, the ‘917 art indicates the overall thickness is less than 0.5 mm (see e.g. [0046]) which means the delivery layer is within the range as claimed. The ‘917 art also teaches that the second layer of the strip containing an active material 
With respect to claim 7, the C16G2 STAMP of ‘917 targets and kills S. mutans (see e.g. [0021]), which would be expected to also occur when applying via the dental strip to the tooth surface and/or adjacent gums. 
With respect to claim 16, the ‘827 art teaches that the strip is water impermeable (see e.g. [0044]). 
With respect to claim 25, the ‘827 art teaches a release liner as part of dental strip (see e.g. [0041]).
With respect to claim 26, the ‘827 art provides for the release liner (see e.g. [0041]) and indicates that the release liner can be formed from polyethylene (see e.g. [0088]). 
	With respect to claims 38 and 39, the C16G2 STAMP peptide of ‘917 reads upon the claims, and matches SEQ ID NO: 1 exactly.
	With respect to claim 96, the C16G2 STAMP of ‘917 attaches the antimicrobial peptide to the targeting peptide via a triglycine linker as in Table 4.
	With respect to claim 106, the ‘827 art indicates that the delivery system can further contain fluoride ion sources (see e.g. claim 12), and indicates that fluoride is a known anti-caries agent (see e.g. [0003]).
	With respect to claim 118, the ‘827 art indicates the strips can be provided within a package, i.e. a kit (see e.g. claim 16).

2. Claims 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Rajaiah et al. (US 2002/0176827 A1, published 28 November 2002), Eckert et al. (US 2014/0349917 A1, published 27 November 2014), and Chen T (USP 7,128,899 B2, published 31 October 2006, hereafter referred to as ‘899) as applied to claim 1 above, and further in view of Rogy et al. (NCT 03052842, published 10 February 2017, hereafter referred to as Rogy)
	The relevance of ‘827, ‘917, and ‘899 is set forth above. The ‘827 application also indicates in the second layer less than 1 g of substance is required, generally from 0.05-0.5 g or 0.1-0.4 g (see e.g. [0093]).
The difference between the prior art references and the claimed invention is that neither teach specific dosing of the peptide. 
	The Rogy art teaches use of a dental strip to administer C16G2 (see e.g. Brief Summary). The dosing is taught to include 9.2 mg, 18.4 mg, and 36.8 mg C16G2 (see e.g. Detailed Description).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the dental strip of ‘827, ‘917, and ‘899 could be modified to utilize the dosing of C16G2 as found in Rogy. The motivation to combine comes from the similar subject matter of ‘827, i.e. the need to apply compositions that stick to teeth, and in the case of Rogy in that the same general peptide and aim are found. There would have been a reasonable expectation of success because use of polyvinylpyrrolidone as indicated in ‘899 was known for tooth adhesion, and the Rogy art provides the same compound and use in dental strips. The invention would have prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 
	With respect to claim 33, the ‘827 art indicates that a release liner is desirable (see e.g. [0088]).

Response to Arguments:
	While the rejections of record are withdrawn, the Examiner is providing the arguments below to respond to issues based on the same art references.
	The Applicants summarize that the claimed dental strips contain a STAMP and provide a storage and release profile to allow for effective amounts of the STAMP, based upon delivery layer polymers.
	The Examiner responds that no specific release profiles are claimed, only a generic limitation to a delivery layer that “maintains the stability and activity of the STAMP and releases an effective amount of the STAMP when said dental strip is disposed against the teeth in an oral cavity”. The Examiner argues that since the same elements are present in the combined references, including a PVP formulation to maintain a formulation at the dental tissue, one of ordinary skill in the art would expect this generic release profile to be present. 
	The Applicants argue ‘827 does not teach dental strips for delivery of the STAMP, and requires polybutene.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Furthermore, nothing in the claims prevents polybutene also being present, assuming it is not substituted by the PVP as found in ‘899.
The Applicants argue ‘827 dose not teach STAMPs, nor that polybutene is compatible with a STAMP and offering the release profile as claimed.
Again, the rejection is based on a combination of references, not ‘827 alone. 
The Applicants argue ‘917 does not teach a dental strip, and only refers to teeth whitening strips.
Again, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. The dental strip is primarily provided by ‘827 and ‘899, while ‘917 provides for STAMPs. A whitening strip by necessity still is a type of dental strip. 
The Applicants’ argument have been considered but are not persuasive in light of the above rejections.

‘827 and ‘917 in view of ‘899 and Rogy Response:
The Applicants reiterate the requirements of KSR to establish obviousness.
The Examiner acknowledges the guidance of MPEP 2143.02 with respect to determining obviousness.
The Applicants argue modifying ‘827 would remove polybutene that is used in ‘827. The Applicants argue this would change the principle of the invention and cannot support obviousness. 

The Applicants argue the defects of ‘827 are not cured by ‘899 or Rogy. The Applicants argue ‘899 uses PVP in context of a bleach, and offers no use for a STAMP. The Applicants argue Rogy offers no dental strip. The Applicants argue no reasonable expectation of success.
Again, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. The dental strips are provided in several of the prior art references, as are the C16G2 peptides. The Examiner has addressed an expectation of success in the modified rejection above. 
The Applicants’ arguments have been considered but are not persuasive in light of the rejection above. 

Allowable Subject Matter
Claim 37 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  While the art as cited above make obvious use of a STAMP in the form of C16G2 in a dental strip with PVP, a colorant, and a flavorant, the art as cited provides no particular rationale or motivation to select the exact formulations as claimed. Nothing .

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY J MIKNIS whose telephone number is (571)272-7008.  The examiner can normally be reached on M-F 7:30-3:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on (571) 270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Z.J.M/Patent Examiner, Art Unit 1658                                                                                                                                                                                                        /LARRY D RIGGS II/Supervisory Patent Examiner, Art Unit 1658